Citation Nr: 9934622	
Decision Date: 12/10/99    Archive Date: 12/16/99

DOCKET NO.  97-10 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for residuals of 
a dog bite.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The veteran served on active duty from March 1954 to February 
1957.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  

In September 1999, the Board remanded the veteran's claim on 
this issue to the RO for additional development.  The case 
has been returned to the Board and is ready for further 
review.  

In March 1995, the Board denied the veteran's claim of 
entitlement to service connection for residuals of a dog 
bite.  That decision is final.  The veteran has attempted to 
reopen his claim and this appeal ensued after the RO found 
that no new and material evidence had been received.  


FINDINGS OF FACT

1.  In a March 1995 decision, the Board denied the veteran 
service connection for residuals of a dog bite; that decision 
is final.  

2.  Evidence associated with the folder since the March 1995 
decision, when considered alone or in conjunction with all of 
the evidence of record, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  

3.  The claim of entitlement to service connection for 
residuals of a dog bite is well grounded.  



CONCLUSIONS OF LAW

1.  The March 1995 Board decision is final. 38 U.S.C.A. § 
7104 (West 1991).

2.  The evidence received since the March 1995 Board decision 
is new and material, and the veteran's claim for service 
connection for residuals of a dog bite is reopened.  
38 U.S.C.A. §§ 5107, 5108 (West 1991); 38 C.F.R. §§ 3.156(a), 
20.1304(c) (1999).

3.  The veteran's claim of entitlement to service connection 
for residuals of a dog bite is well grounded.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A March 1995 Board decision denied service connection for 
residuals of a dog bite on the grounds that the evidence did 
not show the veteran currently had any residuals of a dog 
bite sustained in service.  At present, as the veteran has 
attempted to reopen his claim, his case is once again before 
the Board for appellate review.  However, because the March 
1995 Board decision is final, the veteran's claim may only be 
reopened if new and material evidence is submitted.  See 
38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. § 3.156(a). 

Consideration of whether new and material evidence has been 
submitted is required before the merits of the claim can be 
considered.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

In the recent case of Winters v. West, 12 Vet. App. 203 
(1999), the United States Court of Appeals for Veterans 
Claims (the Court), citing Elkins v. West, 12 Vet. App 209 
(1999) held that the two-step process set out in Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991), for reopening claims 
became a three-step process under the Federal Circuit's 
holding in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998):  
the Secretary must first determine whether new and material 
evidence has been presented under 38 C.F.R. § 3.156(a); 
second, if new and material evidence has been presented, 
immediately upon reopening the Secretary must determine 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C. § 5107(a); and third, if the claim is well 
grounded, the Secretary may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C. § 5107(b) has 
been fulfilled. 

In this case, since the March 1995 final adjudication, the 
additional evidence in the file which is related to this 
issue includes photographs of the veteran, one of which 
appears to be recent and appears to show a large purple 
colored scar on the left thigh, and the other which has the 
date 1956 written on it appears to show a scar on the left 
thigh.   

After a review of the additional evidence submitted, the 
Board finds that this evidence, when considered alone or in 
conjunction with all of the evidence of record, is so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.  As such, this 
evidence is "new and material" as contemplated by law, and 
provides a basis to reopen the veteran's claim of service 
connection for residuals of a dog bite.  See 38 U.S.C.A. §§ 
5108, 7104(b); 38 C.F.R. § 3.156(a).  

Additionally, the Board finds that the veteran's claim of 
entitlement to service connection for residuals of a dog bite 
is well grounded.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.303 (1999).  A well grounded 
claim requires in service occurrence, a current disability 
and a nexus between service and the current finding.  Here, 
the record shows that the veteran was treated in service for 
a dog bite to the left thigh.  The veteran has provided 
photographs of what appears to be a scar of the left thigh.  
A VA examiner has diagnosed remote dog bites to the right 
thigh, after the veteran gave a history of a dog bite in 
service, and the examiner found slight scars on the inner 
surface of the right thigh. 

However, as additional development is necessary prior to 
final adjudication on the merits, the veteran's claim will be 
is remanded to the RO for such development.


ORDER

New and material evidence having been submitted, the claim 
for service connection for residuals of a dog bite is 
reopened; the appeal is granted to this extent only.


REMAND

The Board finds that the claim of entitlement to service 
connection for residuals of a dog bite is well grounded.  
Epps v. Brown, 9 Vet. App. 341 (1996).  

The Board notes that there is apparently some discrepancy in 
the record regarding the dog bite sustained by the veteran 
and any residuals which may have resulted therefrom.  

The veteran contends that he was bitten by a dog in service 
and that he has scars from that incident.  It is noted in his 
service medical records that the veteran was bitten by a dog 
on the left thigh in April 1955.  It was stated that the 
wound was cleansed.  At separation in December 1956, there 
was no report of a scar of the left thigh.  (The record does 
show a scar on the lower right leg which was attributed to an 
injury in 1943, and which had been noted on the veteran's 
service entrance examination approximately two years 
earlier).  

On VA examination in May 1991, the veteran reported that he 
had been bitten on the left thigh by a dog in 1954 or 1955 
and that he had occasional thigh and joint pain due to the 
bite.  Examination showed no evidence of scarring or muscle 
disruption.  The finding was, left thigh dog bite, and it was 
noted that no significant residual disability associated with 
this could be found.  Another VA examination performed in May 
1991 shows that the veteran reported that while in France in 
1954, he was attacked by a guard dog and suffered bites to 
the inner right upper thigh.  The examiner commented that it 
stated in the 2507 that it was the left thigh, but it was the 
right thigh. Examination showed some slight scars on the 
inner surface of the right thigh.  The finding was remote dog 
bites to the right thigh, asymptomatic.  

In his September 1991 substantive appeal, the veteran stated 
that there would be no scar found on his left thigh and that 
the dog bite was on the right thigh.  At his personal hearing 
in September 1993, the veteran testified that he had not had 
any other injury to his left thigh except the dog bite.  The 
veteran showed the scar to the hearing officer, who indicated 
that it was located on the inside, remedial aspect of the 
right thigh, about halfway down.  The veteran has submitted 
photographs to VA with a note that they depict scars from a 
dog bite.  One photograph has the date 1956 written on it and 
the other is undated.  Both appear to show a large oval-
shaped scar on the left thigh.  

In light of these circumstances and discrepancies, this case 
is REMANDED to the RO for the following actions:




1.  The RO should arrange for a VA 
examination of the veteran by a 
board certified dermatologist, if 
available to determine the nature, 
extent and etiology of any currently 
present scars or other (if any) 
residuals of a dog bite.  The 
veteran must be informed by the RO 
of the potential consequences of his 
failure to appear for this 
examination.  A complete history 
must be taken.  Any scars located on 
the left and or right thigh(s) 
should be completely described, and 
color photographs should be taken.  
All indicated studies should be 
performed, and the claims folder as 
well as a copy of this remand must 
be made available to the examiner 
for review.  The examiner should 
indicate that both have been 
reviewed in his/her report.  Based 
upon the examination results and the 
review of the claims folder, the 
examiner should provide an opinion 
as to whether it is at least as 
likely as not that any scarring 
found was incurred in service by a 
dog bite which occurred in 1954.  
The examiner must include the 
complete rationale for all opinions 
and conclusions expressed. 


2.  Thereafter, the RO should, after 
ensuring that the directives of this 
remand have been fully satisfied, 
adjudicate the issue of service 
connection for a residuals of a dog 
bite de novo.  In making its 
determination, the RO should review 
all the relevant evidence in the 
claims file.  If the determination 
remains unfavorable to the veteran, 
the RO should furnish the veteran 
and his representative a 
supplemental statement of the 
case and provide an opportunity to 
respond.


The purposes of this REMAND are to both obtain additional 
information and to accord the veteran due process of law.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time. The 
veteran is 
free to submit any additional evidence he desires in 
connection with his current appeal.  No action is required of 
the veteran until he is further notified.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

